Citation Nr: 1100439	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-23 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Whether new and material evidence has been submitted received 
to reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.	Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to November 
1978.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes the Veteran was scheduled for a Board video 
hearing in October 2009, however the Veteran did not show up for 
this hearing.  As the Veteran has not offered a statement of good 
cause as to why he missed the hearing, the Board will proceed as 
if the hearing request had been withdrawn.  38 C.F.R. § 20.702(d) 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes in a March 2007 VA treatment record the Veteran 
referred that he received Social Security Disability Insurance 
(SSDI).  It is unclear what disability the Veteran receives SSDI 
for, and there are no records in the claims file from the Social 
Security Administration (SSA).  As the Veteran is filing claims 
for service connection, the Board finds the SSA records should be 
obtained and associated with the claims file.  See Golz v. 
Shinseki, 590 F.3d 1317 (if there is a reasonable possibility 
that the SSA records could help the Veteran substantiate his 
claim for benefits, then the VA has a duty to assist and locate 
these records).  

The Board also notes that the regulations regarding service 
connection for PTSD were recently amended to provide that if a 
stressor claimed by a Veteran is related to the Veteran's "fear 
of hostile military or terrorist activity" and a VA or VA-
contracted psychiatrist or psychologist confirms that the claimed 
stressor is adequate to support a diagnosis of PTSD, the 
Veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor so long as there is not clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).

For purposes of this section, "fear of hostile military or 
terrorist activity" means that the veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2010).

As the RO has not considered the Veteran's claim to reopen for 
service connection for PTSD in light of the amended regulation in 
the first instance, the Board remands the Veteran's claim for 
such action.

The Board also finds that the Veteran should be provided with a 
copy of the latest version of 38 C.F.R. § 3.304(f) to comply with 
all due process requirements.  See generally 38 C.F.R. §§  19.29, 
19.31 (2010).

Accordingly, the case is REMANDED for the following action:

1.	Request SSA provide all records related to 
the Veteran's disability benefits.  Any 
and all efforts to obtain these records 
should be recorded in a written format and 
any negative responses should be 
documented for the record.

	Efforts to obtain the foregoing records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought and this should be documented for 
the record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2010).

2.	Provide the Veteran with a copy of the 
latest version of 38 C.F.R. § 3.304(f) 
(amended effective July 13, 2010).  See 
Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 39,843, 
39,852 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 
41,092 (July 14, 2010) (correcting the 
effective date of the rule published on 
July 13, 2010).

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claims, including 
consideration of the new PTSD regulations, 
as outlined above, in readjudicating the 
Veteran's claim to reopen for service 
connection for PTSD.  If the benefits 
sought on appeal are not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


